United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3114
                                   ___________

United States of America,            *
                                     *
           Plaintiff-Appellee,       *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * District of North Dakota
William Duran See Walker, also       *
known as Billy See Walker,           * [UNPUBLISHED]
                                     *
           Defendant-Appellant.      *
                                ___________

                             Submitted: March 8, 2004
                                Filed: March 11, 2004
                                 ___________

Before MURPHY, HEANEY, and SMITH, Circuit Judges.
                          ___________

PER CURIAM.

       William Duran See Walker was charged in a four count superceding indictment
with having sexually abused his girlfriend's eight year old daughter, S.C. The
indictment charged that he (1) knowingly engaged in contact between his penis and
S.C.'s vulva, in violation of 18 U.S.C. §§ 2241(c) and 1153; (2) intentionally touched
S.C.'s genitalia, not through the clothing, in violation of 18 U.S.C. §§ 2241(c) and
1153; (3) intentionally touched S.C.'s genitalia, groin, breast, and buttocks directly
and through the clothing, in violation of 18 U.S.C. §§ 2244(a)(1), 2244(c), and 1153;
and (4) knowingly engaged in contact between his mouth and S.C.'s vulva, in
violation of 18 U.S.C. §§ 2241(c) and 1153. A jury found See Walker guilty on
counts two and three, but acquitted him on counts one and four. The district court1
sentenced him to 360 months.

       See Walker appeals his conviction on count two, arguing that the government
presented insufficient evidence for a reasonable jury to conclude that he had engaged
in direct contact with S.C.'s genitalia. In reviewing the sufficiency of the evidence,
we view the evidence in the light most favorable to the jury's verdict, giving it the
benefit of all reasonable inferences. United States v. Oleson, 310 F.3d 1085, 1088
(8th Cir. 2002). A jury's verdict will be reversed only where no reasonable jury
could have found the defendant guilty beyond a reasonable doubt. Id.

        The victim testified that starting in the late summer of 2002 See Walker gave
her "bad touches" on multiple occasions. With the aid of anatomical diagrams, S.C.
testified that See Walker touched her breasts with his hands and her vaginal area with
his mouth and penis. She testified that See Walker's penis had touched the inside of
her "private" and that it "[h]urt really bad." Although a physical examination of the
child some months after these events turned up no indications of sexual abuse, expert
testimony established that the pain claimed by the victim would be consistent with
pain caused by a penis pressing against, but not rupturing, the hymen of an eight year
old girl. The jury also properly received evidence that See Walker had been
convicted in 1998 of touching the vulva of a four year old girl with his mouth.

       After reviewing the record, we conclude that a jury could reasonably infer from
S.C's testimony and the other evidence presented at trial that See Walker directly
touched S.C.'s genitalia, in violation of 18 U.S.C. §§ 2241(c) and 1153. Accordingly,
the judgment of the district court is affirmed.
                             ________________________


      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                         -2-